GILDERSLEEVE, P. J.
The evidence of the plaintiff, which the court had a right to believe, shows that plaintiff was hired by defendant to introduce defendant to the naval authorities, and defendant agreed to pay a commission on all sales resulting from such introduction, and that certain sales did so result. Defendant admits employing plaintiff, but claims that plaintiff had to render additional services besides such introduction. The court gave judgment for plaintiff, and the defendant appeals. The issue is essentially a question of fact, with sufficient evidence to support the conclusion of the trial justice. The errors of law are not so serious as to call for a reversal.
Judgment affirmed, with costs.
SEABURY, J., concurs.